Title: General Orders, 11 January 1778
From: Washington, George
To: 



Head Quarters V. Forge Jany 11th 1778.



At a General Court Martial held 3rd instant in Lord Stirling’s division, whereof Lt Coll Brearly was President, John Rea Quarter-Master in 6th Pennsylvania Regiment charged with fraudulent Practices in said Regiment, ordering Lieutt Gibbons in the Provost, and behavior unbecoming the character of an Officer or a Gentlemen—was tried—and by the unanimous opinion of the Court was found guilty of a breach of 21st Article of 14th section of the articles of War and sentenced to be discharged from the service.
At the same Court held 6th instant, was tried Lieutt Hays of 12th Pennsylvania Regt charged with breaking open officers Chests at Bethlehem & ungentlemanlike behaviour. The Court unanimously acquit him of the first charge, but find him guilty of a breach of 5th Article of 18th Section of the articles of War & sentence him to be dismissed from the service.
The Commander in Chief approves both these sentences & orders them to be carried into execution accordingly.
